Citation Nr: 0100990	
Decision Date: 01/16/01    Archive Date: 01/24/01	

DOCKET NO.  94-13 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special monthly compensation on account of 
the loss of use of the veteran's lower extremities.

2.  Whether the Board has jurisdiction over the issue of the 
propriety of the severance of service connection for 
demyelinating disease with retrobulbar neuritis of the left 
eye.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
June 1988.  

This matter arises from various rating decisions rendered 
since June 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in  Pittsburgh, Pennsylvania, and 
Cleveland, Ohio.  In the aggregate, these:  (1) granted the 
veteran service connection for somatoform disorder, evaluated 
as 100 percent disabling; (2) denied the veteran special 
monthly compensation for the loss of use of his lower 
extremities; and (3) severed service connection for 
demyelinating disease with retrobulbar neuritis of the left 
eye.  Following compliance with the procedural requirements 
set forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

The Board has construed the issues on appeal to be those 
cited on the cover page of this decision.  This is true, 
notwithstanding that the question of whether the veteran 
timely appealed the severance of service connection for 
demyelinating disease with retrobulbar neuritis was addressed 
by the RO.  In this regard, only the Board will make final 
decisions with respect to its jurisdiction.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.101(c) (2000).  

In a November 2000 statement, the veteran's representative 
also raised the issue of whether the severance of service 
connection for demyelinating disease with retrobulbar 
neuritis was clearly and unmistakably erroneous.  That issue 
has not been developed or certified for appeal.  See 
38 U.S.C.A. § 7105.  Moreover, it is not "inextricably 
intertwined" with the issues now before the Board.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, 
it is referred to the RO for all action deemed necessary.  

Preliminary review indicates that the issue of the veteran's 
entitlement to special monthly compensation for loss of use 
of the lower extremities is not yet ready for appellate 
disposition.  That matter will be addressed in greater detail 
in the remand section of this decision.  


FINDINGS OF FACT

1.  By rating decision dated in March 1994, the RO severed 
service connection for demyelinating disease with retrobulbar 
neuritis of the left eye; the veteran was notified of that 
determination by VA letter dated July 29, 1994.  

2.  The veteran did not submit a notice of disagreement with 
the severance of service connection for demyelinating disease 
with retrobulbar neuritis of the left eye.


CONCLUSION OF LAW

A notice of disagreement with respect to the March 1994 
rating decision that severed service connection for 
demyelinating disease with retrobulbar neuritis of the left 
eye not having been filed, the propriety of severance of 
service connection for that disability was not timely 
appealed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, through his representative, that he 
submitted a timely notice of disagreement with the RO's 
severance of service connection for demyelinating disease 
with retrobulbar neuritis of the left eye.  In a statement 
dated November 1, 2000, the veteran's representative 
indicated that the notice of disagreement submitted by the 
veteran in July 1993 encompassed notice sent to the veteran 
one month earlier regarding VA's proposal to sever service 
connection for that disability.  He asserts that, although 
the notice of disagreement did not specifically refer to the 
question of severance of service connection, that issue was 
intended to be included on appeal by the veteran.  It is also 
contended that because the statement of the case dated in 
March 1994 referred to the prior severance of service 
connection for the disabilities at issue, it constituted an 
implicit acknowledgment that the notice of disagreement 
submitted by the veteran had encompassed the severance.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See § 20.200.  
A written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the results will 
constitute a notice of disagreement.  While no special 
wording is required, the notice of disagreement must be in 
terms which can reasonably be construed as disagreement with 
that determination and a desire for appellate review.  See 
38 C.F.R. § 20.201.

The question posed is whether the veteran submitted a notice 
of disagreement with a determination by the RO.  A review of 
the record indicates that this is not the case.  The rating 
rendered by the RO in June 1993 was not a final 
determination; instead, it was merely a proposal to sever 
service connection for demyelinating disease with retrobulbar 
neuritis of the left eye.  The rating determination that 
actually severed service connection was not rendered by the 
RO until March 8, 1994.  This is well after the submission of 
the veteran's notice of disagreement in July 1993.  Thus, the 
notice of disagreement could not have been in response to a 
determination by VA.  See 38 C.F.R. § 20.201.  Moreover, the 
notice of disagreement submitted by the veteran in July 1993 
specifically objected to the fact that "no compensation [had 
been] granted in [the] form of SMC for LOU [of] both legs."  
The only reasonable conclusion that can be reached from this 
wording is that the veteran's disagreement was with the RO's 
failure to grant him special monthly compensation.  As such, 
the notice of disagreement submitted by the veteran in July 
1993 is not applicable to the severance of service connection 
for demyelinating disease with retrobulbar neuritis of the 
left eye rendered by the RO in March 1994.

In view of the foregoing, the Board currently does not have 
jurisdiction over the question of the propriety of the 
severance of service connection for demyelinating disease 
with retrobulbar neuritis of the left eye.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000).


ORDER

No notice of disagreement with respect to the March 1994 
rating determination that terminated service connection for 
demyelinating disease with retrobulbar neuritis of the left 
eye having been submitted, to this extent the appeal is 
dismissed.  


REMAND

The appellate record does not indicate definitively that 
paralysis of the veteran's lower extremities is a result of 
his service-connected somatoform disorder.  Although 
paralysis of the lower extremities had previously been 
attributed to the veteran's service-connected psychiatric 
disorder, a different conclusion was reached by a group of VA 
psychiatric and neurological specialists in July 1999.  In 
their report, they indicated that "while the veteran may in 
fact have a Somatoform Disorder which has been manifested by 
numerous physical symptoms and complaints over the years, the 
veteran's loss of use of his lower extremities is not a 
result of his service connected Somatoform Disorder."  
(Emphasis added). They went on to state that they also 
concurred with the recommendation that the veteran undergo 
additional laboratory tests and magnetic resonance imaging to 
determine the accurate neurological diagnosis.  The veteran 
was scheduled for, but canceled, the necessary testing.  

The etiology of the paralysis of the veteran's lower 
extremities is integral to a determination of his entitlement 
to special monthly compensation.  Moreover, pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Sect. 3(a), 114 Stat. 2096, _____(2000) (to be codified at 
38 U.S.C. § 5103A), the Secretary is required to provide a 
medical examination which will obtain a medical opinion when 
such an examination or opinion is necessary to make a 
decision on a given claim.  

As a final matter, the Board notes that in its November 2000 
statement, the appellant's representative alluded to the 
absence of what it believed to be pertinent records in this 
case, the absence of some service medical records and 
clinical records, as well as post-service medical evidence 
which had not been obtained.  The Board believes that the 
veteran's representative should be given an opportunity to 
indicate with more specificity the records that it believes 
would be pertinent to the disposition of the issue now on 
appeal, but that have not yet been associated with the 
appellate record.  

In view of the foregoing, the issue of the veteran's 
entitlement to special monthly compensation for loss of use 
of the legs is deferred, and the case is REMANDED to the RO 
for action as follows:

1.  The veteran's representative should 
be requested to indicate with specificity 
the records that it believes would 
further assist the veteran in completing 
his claim.

2.  The RO should then attempt to obtain 
all records so requested by the appellant 
and his representative.  All information 
received as a result should be made a 
permanent part of the appellate record.  

3.  The veteran should be scheduled for a 
special VA examination by a psychiatrist 
and a neurologist.  The claims file 
should be available to the examining 
physicians.  All indicated tests and 
studies must be accomplished, to include 
magnetic resonance imaging and other 
tests for which the veteran previously 
had been scheduled, but later canceled.  
The examiners should indicate the 
etiology of the paralysis of the 
veteran's lower extremities.  A complete 
rationale should be given for each 
opinion and conclusion expressed.  

4.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned for corrective action.  

5.  The RO should again review the claim.  
If the benefit sought on appeal is not 
granted, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Error! Not a valid link.

